Case 5:20-cv-00871-DSF-PD Document 35 Filed 09/07/21 Page 1 of 1 Page ID #:928


                                                                       JS-6
  1

  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11    KENNETH ROSHAUN REID,                   Case No. 5:20-cv-00871-DSF-PD
 12                     Petitioner,
                                               JUDGMENT
 13          v.
 14    FELIPE MARTINEZ, JU., Warden,
 15                     Respondent.
 16
 17         Pursuant to the Court’s Order Accepting the Report and
      Recommendation of United States Magistrate Judge,
 18
            IT IS ADJUDGED that the Petition is dismissed for lack of jurisdiction.
 19
 20
 21   DATED: September 7, 2021
 22                                      Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28
